 


 HR 1129 ENR: To provide for the construction, operation, and maintenance of an arterial road in St. Louis County, Missouri.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 1129 
 
AN ACT 
To provide for the construction, operation, and maintenance of an arterial road in St. Louis County, Missouri. 
 
 
1.Project definedIn this Act, the term project means only the portion of St. Louis County, Missouri, arterial road 1151 that is deed-restricted property, which specifically applies to approximately 0.3 acres and 540 lineal feet and is identified as the FEMA route in the document entitled Lemay Connector Road for Long-Term Recovery, Recreational Enhancements, & Community, & Economic Development, dated June 1, 2006, on file with the St. Louis County department of highways and traffic.  
2.Applicability of certain Federal lawThe St. Louis County arterial road 1151, known as the Lemay Connector Road in St. Louis City and County, Missouri, may be constructed, operated, and maintained over the deed-restricted property described in section 1, notwithstanding section 404(b)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) or Public Law 103–211 and any easement or other similar restriction pursuant to those Federal laws on the development of property that requires the property be maintained for open space, recreation, or wetland management.  
3.No detrimental effect on flood plainFor the project, St. Louis County, Missouri, shall ensure that the project is constructed, operated, and maintained in such a manner that would not cause any future additional flood damage that would not have occurred without the project. Prior to constructing the project, St. Louis County or its assignee must identify and agree to restrict a nearby parcel of land of equal or greater size to the deed restricted land used for the project so that such parcel is maintained for open space, recreation, or wetland management.  
4.Liability for flood damageThe Federal Government shall not be liable for future flood damage that is caused by the project. St. Louis County, Missouri, or its assignee shall be liable for any future flood damage that is caused by the project.  
5.No future disaster assistanceThe deed-restricted property described in section 1 is not eligible for any future disaster assistance from any other Federal source.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
